DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 01/24/2022.
	Claims 1-20 are pending and examined.

Response to Arguments
Applicant’s argument filed on 01/24/2022 have been fully considered but they are moot in light of new grounds of rejection with a new reference applied (Araya).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cathro (US PGPUB 2011/0289360), in view of Araya (US PGPUB 2016/0224461).

Per clam 1, Cathro discloses “a method comprising: instrumenting executable code of an application to capture traces of execution of the application on a computer node having a memory, wherein instrumenting of the executable code is in accordance with a capture configuration determining a fidelity of trace capture” (paragraphs [0002][0074][0017][0083]; instrumenting application code to capture trace data during its execution, the trace data is saved from buffer to an I/O storage for subsequent retrieval and analysis based on defined trigger property (i.e. configuration for saving what types of trace data to an I/O storage); the defined trigger property may be selected at the desired level of granularity); “capturing the traces of execution during a callback to a client library, wherein the traces include information selected from one or more of methods, variables, data, state of the executable code or exceptions raised during execution of the application, wherein the client library is loaded into a process of the application” (Fig. 2; paragraphs [0038][0074]-[0077]; application functions are stored in modules (client library), when certain functions are invoked, the instrumented code executing in memory saves trace data, the trace data includes the name of the function (method) called, and  the names and values of the parameters (variables) input to the function, and output from the function, and also error information). 
Cathro does not explicitly teach “analyzing the traces to associate a cause with a common anomaly resulting from failures of operations of the executable code by correlating the information of different traces; grouping the traces into datasets according to the common anomaly; providing a comparative visualization via a user interface (UI) of a plurality of traces from a selected dataset, wherein the comparative visualization highlights the cause associated with the selected dataset”. However, Araya suggests the above (paragraphs [0093]-[0098]; a health monitor collects and analyzes error information (traces) to generate a report that includes statistics on errors which are categorized and presented into a histogram; statistics such as total errors or average errors are generated from correlating error information from different traces; the error information include Exception Name (name of an error/common anomaly) and Service Name (name of the service causing the exception); therefore, it would have been obvious that the generated error report to include a histogram (a comparison bar graph) that highlighting different types of errors (name of an error/common anomaly) with different 

Per claim 2, Cathro further suggests “automatically selecting the plurality of traces from a bicameral trace classification including healthy traces without anomalies and traces with anomalies” (paragraph [0018]; the trace data is saved to I/O storage based on pre-defined categories, including an error category and a general category (or additional categories); it would have been obvious to applied the above two categories as triggering conditions, so the trace are saved into these two categories only (an error category for error trace data and a general category for all other trace data); for facilitate user for later analysis to fix errors).

Per claim 5, Araya further suggests “associating the common anomalies across users of the application” (claim 18; paragraphs [0093]-[0098]; recording a set of details of interactions between applicant clients and services of the application; capturing unexpected exceptions at application clients; each applicant client is a user of the application).

Per claim 7, Cathro further suggests “disambiguating traces in a dataset by inspecting values of one of arguments and local variables of a method in the trace raising an exception” (paragraphs [0074]-[0077]; the instrumented code save trace data which includes the name of the function (method) called, and the names and values of the parameters (variables) input to the function, and output from the function, and also error information; the trace data is used for subsequent retrieval and analysis; 

Per claim 8, Araya further suggests “wherein the datasets are shared among users” (paragraphs [0041][0042]; storing data in a database such as telemetry data store,  utilities may also be used to export the data from the data store).

Claims 11-12, 15 and 17-18 are rejected under similar rationales as claims 1-2, 5 and 7-8.

Claim 20 is rejected under similar rationales as claim 1.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cathro, in view of Araya, and in view of Klic et al. (US PGPUB 2014/0229770) hereinafter Klic.

Per claim 6, Cathro does not explicitly teach “disambiguating traces in a dataset by examining the frames of stack traces”.  However, Klic suggests the above (paragraphs [0014][0028]; analyzing stack trace data including stack frames caused by code defects; normalizing stack trace data to determine similar stack traces, assigning stack traces to clusters). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cathro, Araya and Klic to examine frames of stack traces to cluster the stack traces; this would speed up bug fixing in program code (Klic, paragraph [0005]; similar stack frames may be resulted from the same code defect).
Claim 16 is rejected under similar rationales as claim 6.

s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cathro, in view of Araya, and in view of Casey (US PGPUB 2007/0277155).

Per claim 9, Cathro discloses classify trace data into different categories including a warning category (paragraph [0077]). Cathro does not explicitly teach “wherein the common anomaly is an incidence of performance degradation among the captured traces”.  However, Casey suggests (claim 1; collecting and analyzing application execution data, if the execution duration is determined to exceed a threshold (i.e. performance degradation among the captured traces), issuing a warning notification). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cathro, Araya and Casey to classify trace data into a performance warning category if performance degradation is detected in the trace data; so the user can analyze the trace data to resolve the performance degradation issue.
Claim 19 is rejected under similar rationales as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cathro, in view of Araya, and in view of Carlson et al. (US PGPUB 2009/0055889) hereinafter Carlson.

Per claim 10, Cathro discloses classify trace data into different categories including a warning category (paragraph [0077]). Cathro does not explicitly teach “the common anomaly is a data security violation leaking personal identifiable information”.  However, Carlson suggests (claims 1-3; determine if a security violation occurs when sensitive personal information is found in a memory space, issuing an alert/warning when a security violation occurs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cathro, Araya and .


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cathro, in view of Araya, in view of Kolawa et al. (US PGPUB 2006/0123389) hereinafter Kolawa.

Per claim 3, Cathro does not teach “wherein the plurality of traces is selectable via the UI based on search criteria selected from one or more of method exceptions, data values and method performance”. However, Kolawa further suggests “wherein the plurality of traces is selectable via the UI based on search criteria selected from one or more of method exceptions, data values and method performance” (paragraphs [0123][0124]; a user can select to view specific errors on an error graph; the a user can select to view error data of errors on a specific date, view error data by error category, or by severity level). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cathro, Araya and Kolawa to allow a user to select to view specific traces based on search criteria such as specific date or severity level, this gives user the flexibility to filter out uninteresting traces.

Per claim 4, Araya disclosing generating a histogram of error information, but does not teach “wherein the comparative visualization provides correlations of the information from the captured traces with latency percentiles”. However, Kolawa suggests “wherein the comparative visualization provides correlations of the information from the captured traces with latency percentiles” (paragraphs [0123][0124]; generating a graph based on collected error information, each graph shows a comparison of the number of errors belonging to each error category, and each error category is represented by a different color to show the percentage of errors that belong to each category). 
Claims 13-14 are rejected under similar rationales as claims 3-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193